Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 1, 2020

                                     No. 04-19-00371-CR

                                       Arthur THOMAS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law, Val Verde County, Texas
                                Trial Court No. 17-155-CR
                       Honorable Sergio J. Gonzalez, Judge Presiding


                                        ORDER

       On April 15, 2020, this court issued its opinion and judgment in this appeal. On April 30,
2020, Appellant timely filed a motion for a twenty-one-day extension of time to file a motion for
rehearing. See TEX. R. APP. P. 49.1, 49.8.
       Appellant’s motion for extension of time is GRANTED.             Appellant’s motion for
rehearing is due on May 21, 2020.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court